DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claims 24 and 25 disclose limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 11-19, 23-24, 27-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff et al (US 20200380945 A1) in view of Mathurine et al (US 20200204936 A1).


With respect to claim 1, Woodruff discloses a device for audio signal processing, the device comprising: 
a memory configured to store instructions (Par.[0020] “memory”); and 
a processor configured to execute the instructions (Par.[0020] “processor”) to: 
receive an external microphone signal from a first microphone (figs.1,2 #3; Par.[0020] external microphone #3 receives ambient sound signals); 
produce a hear-through component that is based on the external microphone signal and hearing compensation data, the hearing compensation data based on an audiogram of a particular user, and the audiogram indicating user perception of sound via air conduction (Par.[0023][0045][0048] the device of Woodruff provides a hear-through mode or “transparency mode” (see fig.7) that passes an ambient sound component to the user, wherein “Hearing Loss Compensation” (see fig.2) is performed on the ambient sound signals captured by external microphone #3 based on an audiogram of the user); and 
cause a loudspeaker (figs.1,2 #2) to produce an audio output signal based on the hear-through component (Par.[0025]).
Woodruff does not disclose expressly wherein the audiogram is indicates user perception of sound via bone conduction. 
Mathurine discloses a method and device for audio signal processing comprising producing a hear-through component of audio signals received by an external microphone based on hearing compensation data, wherein the hearing compensation data is based on an audiogram of a particular user, and the audiogram indicating user perception of sound via air conduction and bone conduction (fig.6; Par.[0109][0114][0121][0130]).
	It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use an audiogram that comprises both air conduction and bone conduction information in the audiogram of Woodruff, as performed by Mathurine.  The motivation for doing so would have been to more accurately tune the hearing device, as taught by Mathurine (see Par.[0121]).

With respect to claim 2, Woodruff discloses the device of claim 1, wherein the processor is further configured to execute the instructions to combine the external microphone signal (fig.2  signal from microphone #3) and a reproduced audio signal (fig.2 “Playback Program Audio”) to generate a combined signal (fig.2 output of summer “amplified ambient sound” + “playback program audio”), wherein the hear-through component is produced based on the combined signal (fig.2 hear-through output signal from speaker #2 is based on the combined audio signal).

With respect to claim 3, Woodruff discloses the device of claim 1, wherein the hear-through component is further based on a cancellation signal (fig.2 “Anti-Noise”), wherein the cancellation signal is configured to cancel a voice component corresponding to the particular user (Par.[0008] anti-noise levels are lowered during periods of speech, however at least a component of voice signals are cancelled because the ANC #10 is not disabled, but rather just lowered).

With respect to claim 11, Woodruff discloses the device of claim 1, wherein the processor is further configured to execute the instructions to update the hearing compensation data based on a hearing test of the particular user (Par.[0023] the hearing profile may be the result of a process that generates acoustic stimuli using the speakers of the device and evaluates the user’s response, this is a hearing test).

With respect to claim 12, Woodruff discloses the device of claim 1, wherein a relation between the external microphone signal and the hear-through component varies in response to a change in placement of an earphone within an ear canal (Par.[0029-0030] an occlusion effect may affect the relation between the external microphone signal and the hear-though component based on a blockage of the earphone device #1 in the ear).

With respect to claim 13, Woodruff discloses the device of claim 1, wherein the memory, the processor, the first microphone, and the loudspeaker are integrated in at least one of a headset, a personal audio device, or an earphone (Par.[0020]).

With respect to claim 14, Woodruff discloses the device of claim 1, wherein the processor is further configured to: receive an internal microphone signal from a second microphone (fig.2 #4); and produce a feedback component based on the internal microphones signal, wherein the audio output signal is further based on the feedback component, wherein a relation between the external microphone signal and the hear-through component varies in response to a change in a relation between the audio output signal and the internal microphone signal, and wherein the feedback component is to reduce components of the internal microphone signal except for the hear-through component (Par.[0029-0031] ANC #10 receives a feedback signal from microphone #4, for reducing components of the internal microphone signal).

With respect to claim 15, Woodruff discloses the device of claim 1, wherein the processor is further configured to execute the instructions to receive a reproduced audio signal, wherein the audio output signal is based on the reproduced audio signal (fig.2 “Playback (Program Audio)”; Par.[0025]).

With respect to claim 16, Woodruff discloses the device of claim 1, wherein the processor is further configured to execute the instructions to dynamically adjust the hear-through component to reduce an occlusion effect (Par.[0029-0030]).

With respect to claim 17, Woodruff discloses a method of audio signal processing, the method comprising: 
receiving an external microphone signal from a first microphone (figs.1,2 #3; Par.[0020] external microphone #3 receives ambient sound signals); 
producing a hear-through component that is based on the external microphone signal and hearing compensation data, wherein the hearing compensation data is based on an audiogram of a particular user, and the audiogram indicating user perception of sound via air conduction (Par.[0023][0045][0048] the device of Woodruff provides a hear-through mode or “transparency mode” (see fig.7) that passes an ambient sound component to the user, wherein “Hearing Loss Compensation” (see fig.2) is performed on the ambient sound signals captured by external microphone #3 based on an audiogram of the user); and 
causing a loudspeaker to produce an audio output signal based on the hear-through component (figs.1,2 #2; Par.[0025).
Woodruff does not disclose expressly wherein the audiogram is indicates user perception of sound via bone conduction. 
Mathurine discloses a method and device for audio signal processing comprising producing a hear-through component of audio signals received by an external microphone based on hearing compensation data, wherein the hearing compensation data is based on an audiogram of a particular user, and the audiogram indicating user perception of sound via air conduction and bone conduction (fig.6; Par.[0109][0114][0121][0130]).
	It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use an audiogram that comprises both air conduction and bone conduction information in the audiogram of Woodruff, as performed by Mathurine.  The motivation for doing so would have been to more accurately tune the hearing device, as taught by Mathurine (see Par.[0121]).

With respect to claim 18, Woodruff discloses the method of claim 17, further comprising receiving a reproduced audio signal, wherein the audio output signal includes the reproduced audio signal, and wherein a relation between the external microphone signal and the hear-through component varies when the reproduced audio signal is not active (fig.2 “Playback (Program Audio)”; Par.[0025]; hear-through may be active or inactive thereby changing a relationship with the playback signal).

With respect to claim 19, Woodruff discloses the method of claim 17, wherein a relation between the external microphone signal and the hear-through component varies in response to a change in a placement of a device within an ear canal (Par.[0029-0030] an occlusion effect may affect the relation between the external microphone signal and the hear-though component based on a blockage of the earphone device #1 in the ear).

With respect to claim 23, Woodruff discloses the method of claim 17, further comprising: receiving an internal microphone signal from a second microphone; and producing a feedback component that is out of phase with the internal microphone signal, wherein the audio output signal is further based on the feedback signal (Par.[0029-0031] ANC #10 receives a feedback signal from microphone #4, for reducing components of the internal microphone signal; wherein ANC units reproduce signals in an anti-phase relationship to noise).

With respect to claim 24, Woodruff discloses an apparatus for audio signal processing, the apparatus comprising: 
means for receiving an external microphone signal from a first microphone (figs.1,2 #3; Par.[0020] external microphone #3 receives ambient sound signals);
means for producing a hear-through component that is based on the external microphone signal and hearing compensation data, wherein the hearing compensation data is based on an audiogram of a particular user, and the audiogram indicating user perception of sound via air conduction (Par.[0023][0045][0048] the device of Woodruff provides a hear-through mode or “transparency mode” (see fig.7) that passes an ambient sound component to the user, wherein “Hearing Loss Compensation” (see fig.2) is performed on the ambient sound signals captured by external microphone #3 based on an audiogram of the user); and 
means for causing a loudspeaker to produce an audio output signal based on the hear- through component (figs.1,2 #2; Par.[0025]).
Woodruff does not disclose expressly wherein the audiogram is indicates user perception of sound via bone conduction. 
Mathurine discloses a method and device for audio signal processing comprising producing a hear-through component of audio signals received by an external microphone based on hearing compensation data, wherein the hearing compensation data is based on an audiogram of a particular user, and the audiogram indicating user perception of sound via air conduction and bone conduction (fig.6; Par.[0109][0114][0121][0130]).
	It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use an audiogram that comprises both air conduction and bone conduction information in the audiogram of Woodruff, as performed by Mathurine.  The motivation for doing so would have been to more accurately tune the hearing device, as taught by Mathurine (see Par.[0121]).

With respect to claim 27, Woodruff discloses the apparatus of claim 24, wherein a relation between the external microphone signal and the hear-through component varies in response to a change in a placement of a device within an ear canal of the particular user (Par.[0029-0030] an occlusion effect may affect the relation between the external microphone signal and the hear-though component based on a blockage of the earphone device #1 in the ear).

With respect to claim 28, Woodruff discloses a non-transitory computer-readable storage medium comprising instructions which, when executed by at least one processor, cause the at least one processor to: 
receive an external microphone signal from a first microphone (figs.1,2 #3; Par.[0020] external microphone #3 receives ambient sound signals); 
produce a hear-through component that is based on the external microphone signal and hearing compensation data, wherein the hearing compensation data is based on an audiogram of a particular user, and the audiogram indicating user perception of sound via air conduction (Par.[0023][0045][0048] the device of Woodruff provides a hear-through mode or “transparency mode” (see fig.7) that passes an ambient sound component to the user, wherein “Hearing Loss Compensation” (see fig.2) is performed on the ambient sound signals captured by external microphone #3 based on an audiogram of the user); and 
cause a loudspeaker to produce an audio output signal based on the hear-through component (figs.1,2 #2; Par.[0025]).
Woodruff does not disclose expressly wherein the audiogram is indicates user perception of sound via bone conduction. 
Mathurine discloses a method and device for audio signal processing comprising producing a hear-through component of audio signals received by an external microphone based on hearing compensation data, wherein the hearing compensation data is based on an audiogram of a particular user, and the audiogram indicating user perception of sound via air conduction and bone conduction (fig.6; Par.[0109][0114][0121][0130]).
	It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use an audiogram that comprises both air conduction and bone conduction information in the audiogram of Woodruff, as performed by Mathurine.  The motivation for doing so would have been to more accurately tune the hearing device, as taught by Mathurine (see Par.[0121]).

With respect to claim 30, Woodruff discloses the non-transitory computer-readable storage medium of claim 28, wherein a relation between the external microphone signal and the hear-through component varies in response to a change in a placement of a device within an ear canal (Par.[0029-0030] an occlusion effect may affect the relation between the external microphone signal and the hear-though component based on a blockage of the earphone device #1 in the ear).

Claim(s) 4-10, 20-22, 25-26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff et al (US 20200380945 A1) in view of Robinson et al (US 20200387341 A1).

With respect to claim 4, Woodruff discloses the device of claim 1, however does not disclose expressly wherein the processor is configured to execute the instructions to receive the hearing compensation data from a second device.
Robinson discloses a device (fig.1 #100; fig.4 #405) for audio signal processing comprising producing a hear-through component that is based on an external microphone signal (fig.2 #220; Par.[0044]) and hearing compensation data (Par.[0012] “audio profile”), wherein a processor of the device is configured to execute instructions to receive the hearing compensation data from a second device (Par.[0074][0103-0104] a second device such as external system #470 may store audio profiles of the user, wherein profiles are accessed by the device #100,405).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to access the hearing compensation data of Woodruff from a second device, as performed by Robinson.  The motivation for doing so would have been store user profiles in a database for access by different wearable devices. 

With respect to claim 5, Woodruff discloses the device of claim 4, however does not disclose expressly wherein the hearing compensation data is accessed based on authentication of the particular user.
Robinson discloses wherein the hearing compensation data is accessed based on authentication of the particular user (Par.[0077] audio profiles of a user may be retrieved based on identifying the user via authentication by facial recognition).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to authenticate a user of the device of Woodruff as performed by Robinson.  The motivation for doing so would have been to retrieve hearing compensation data that is personalized to the authenticated user. 

With respect to claim 6, Woodruff discloses the device of claim 5, however does not disclose expressly wherein the particular user is authenticated based on voice recognition.
Official Notice is taken that voice recognition is a well-known method of authenticating a user of a device.  It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to authenticate the user of the device of Woodruff and Robinson via voice recognition.  The motivation for doing so would have been to use a well-known method of authentication to achieve a predictable result of identifying a user. 

With respect to claim 7, Woodruff discloses the device of claim 5 in view of Robinson, wherein the particular user is authenticated based on facial recognition (See Robinson: Par.[0077]).

With respect to claim 8, Woodruff discloses the device of claim 5, however does not disclose expressly wherein the particular user is authenticated based on iris recognition.
Official Notice is taken that iris recognition is a well-known method of authenticating a user of a device.  It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to authenticate the user of the device of Woodruff and Robinson via iris recognition.  The motivation for doing so would have been to use a well-known method of authentication to achieve a predictable result of identifying a user. 

With respect to claim 9, Woodruff discloses the device of claim 5, however does not disclose expressly wherein the memory is configured to store a set of hearing compensation data corresponding to a plurality of users, and wherein a request to retrieve the hearing compensation data is sent to a second device based on determining that the set of hearing compensation data does not include any hearing compensation data associated with the particular user.
Robinson discloses wherein a memory (#470) is configured to store a set of hearing compensation data corresponding to a plurality of users, and wherein a request to retrieve the hearing compensation data is sent to a second device based on determining that the set of hearing compensation data does not include any hearing compensation data associated with the particular user (Par.[0077][0095][0103] external system #470 may store multiple user profiles, wherein a new audio profile may be created, stored and retrieved from the second device when it is determined that a new user does not have an existing profile).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to access the hearing compensation data of Woodruff from a second device, as performed by Robinson.  The motivation for doing so would have been store user profiles in a database for access by different wearable devices. 
	
With respect to claim 10, Woodruff discloses the device of claim 9, however does not disclose expressly wherein the processor is further configured to execute the instructions to add the hearing compensation data to the set of hearing compensation data.
Robinson discloses wherein a processor is further configured to execute the instructions to add the hearing compensation data to the set of hearing compensation data (Par.[0077][0095][0103] external system #470 may store multiple user profiles, wherein a new audio profile may be created, stored and retrieved from the second device when it is determined that a new user does not have an existing profile).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to access the hearing compensation data of Woodruff from a second device, as performed by Robinson.  The motivation for doing so would have been store user profiles in a database for access by different wearable devices. 

With respect to claim 20, Woodruff discloses the method of claim 17, however does not disclose expressly wherein the hearing compensation data is selected, based on a signal, from among a set of hearing compensation data corresponding to a plurality of users, wherein the signal identifies the particular user.
Robinson discloses wherein the hearing compensation data is selected, based on a signal, from among a set of hearing compensation data corresponding to a plurality of users, wherein the signal identifies the particular user (Par.[0077] audio profiles of a user may be retrieved based on identifying the user via authentication by facial recognition).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to authenticate a user of the device of Woodruff as performed by Robinson.  The motivation for doing so would have been to retrieve hearing compensation data that is personalized to the authenticated user. 

With respect to claim 21, Woodruff discloses the method of claim 20, however does not disclose expressly wherein the signal that identifies the particular user is produced based on a voice authentication operation.
Official Notice is taken that iris recognition is a well-known method of authenticating a user of a device.  It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to authenticate the user of the device of Woodruff and Robinson via iris recognition.  The motivation for doing so would have been to use a well-known method of authentication to achieve a predictable result of identifying a user. 

With respect to claim 22, Woodruff discloses the method of claim 20, however does not disclose expressly wherein the signal that identifies the particular user is produced based on a facial recognition operation (See Robinson: Par.[0077]).

With respect to claim 25, Woodruff discloses the apparatus of claim 24, however does not disclose expressly further comprising means for selecting the hearing compensation data from among a set of hearing compensation data based on a signal, wherein the set of hearing compensation data correspond to a plurality of users, and wherein the signal identifies the particular user.
Robinson discloses means for selecting the hearing compensation data from among a set of hearing compensation data based on a signal, wherein the set of hearing compensation data correspond to a plurality of users, and wherein the signal identifies the particular user (Par.[0077] audio profiles of a user may be retrieved based on identifying the user via authentication by facial recognition).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to authenticate a user of the device of Woodruff as performed by Robinson.  The motivation for doing so would have been to retrieve hearing compensation data that is personalized to the authenticated user. 

With respect to claim 26, Woodruff discloses the apparatus of claim 25, however does not disclose expressly wherein the signal that identifies the particular user is produced by a biometric authentication operation (See Robinson: Par.[0077] “facial recognition” is a type of biometric authentication).

With respect to claim 29, Woodruff discloses the non-transitory computer-readable storage medium of claim 28, however does not disclose expressly wherein the hearing compensation data is selected from among a set of hearing compensation data based on a signal, wherein the set of hearing compensation data correspond to a plurality of users, and wherein the signal identifies the particular user based on biometric authentication.
Robinson discloses means for selecting the hearing compensation data from among a set of hearing compensation data based on a signal, wherein the set of hearing compensation data correspond to a plurality of users, and wherein the signal identifies the particular user (Par.[0077] audio profiles of a user may be retrieved based on identifying the user via authentication by facial recognition).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to authenticate a user of the device of Woodruff as performed by Robinson.  The motivation for doing so would have been to retrieve hearing compensation data that is personalized to the authenticated user. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17, 24 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654